DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 3/25/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 3/25/2022, have been fully considered.  
Applicant traverses the rejection of claims under 35 U.S.C. 112(a).  In particular, Applicant argues that “[t]he claims of the instant application are not directed to methods of treating idiopathic FXS-linked ASD.  The claims recite a method of screening for compounds that may be useful for treating this condition” (Applicant Arguments, Pages 6-7).   As further argued by Applicant, “[i]t is well-understood that screens often identify compounds that may not be suitable for treatment” and “both false positives and false negatives are to be expected when screening for compounds that may lead to treatment” (Applicant Arguments, Page 7).
 In view of Applicant’s amendments to the claims, the argument is found persuasive.  It is agreed that, as amended, the claims are drawn to a method of screening for and selecting a compound, specifically a compound which causes a change in the level(s) of activated ERK 1/2 in a patient’s sample of plasma following administration of the compound to the patient when compared to the patient’s sample of plasma prior to administration of the compound.  Although the method further recites that said compound “may be useful in the treatment of idiopathic or FXS-linked ASD”, this recitation carries no patentable weight since, as acknowledged by Applicant, the method would also “identify compounds that may not be suitable for treatment”.  Practicing Applicant’s method of screening for and selecting a compound that alters the level(s) of activated ERK 1/2 in a patient’s sample of plasma following administration to said patient would not require undue experimentation.  
Accordingly, based on Applicant’s amendments to the claims, the rejection of claims under 35 U.S.C. 112(a) has been withdrawn.  
However, in view of Applicant’s amendments to the claims, claims 1-3 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caraglia et al (Cell Death and Disease 2:e150, 2011) as evidenced by Graf et al (Frontiers in Psychology 12: Pages 1-12, 2021) and Cleveland Clinic (available online at https://my.clevelandclinic.org/health/diseases/5476-fragile-x-syndrome#symptoms-and-causes, accessed 4/20/2022).
As amended, claim 1 is drawn to a method of screening for a compound, comprising the steps of:
(a)	contacting a first sample of plasma from a patient exhibiting at least one symptom associated with ASD or FXS with a first reagent that selectively binds to activated ERK 1/2 (more specifically, an antibody that selectively binds to activated ERK 1/2 (claim 3));
(b)	determining the level of activated ERK 1/2 in the first sample of plasma;
(c)	administering at least one compound to the patient;
(d)	contacting a second sample of plasma from the patient with the first reagent that selectively binds to activated ERK 1/2;
(e)	determining the level of activated ERK 1/2 in the second sample of plasma; and
(f)	selecting a compound if that compound causes a change in the level of activated ERK 1/2 determined in the second sample of plasma relative to the level of activated ERK 1 or ERK 2 determined in the first sample of plasma, wherein the compounds may be useful in the treatment of idiopathic or FXS-linked ASD.
Caraglia et al teach “isolation of peripheral blood mononuclear cells (PBMC)” from patients having “HCC [hepatocellular carcinoma] confirmed by biopsy or diagnosed by radiological and clinical criteria” (Page 6, Materials and Methods) for “[d]etection of phosphorylation levels of ERK 1/2 levels by western blot analysis [“with a specific antibody against pMAPK p42/44” (Page 6, Determination of Erk activity by immunoblotting)]… performed before… treatment [with sorafenib], and after 3 days, 10 and 21 days” (Page 4, Figure 4b).  Specifically, activated ERK 1/2 levels were increased in treatment resistant patients following administration of sorafenib, while activated ERK 1/2 levels were decreased in treatment responsive patients.  And, as further taught by Caraglia et al, “Erk 1/2 activity can be considered a surrogate target of sorafenib and then a marker of biological activity of the drug” (Page 3, Column 2 to Page 4, Column 1).
Collectively, Caraglia et al teach a method comprising each of the instantly claimed steps (a) – (f), except that Caraglia et al do not specify that the patient exhibited at least one symptom associated with ASD or FXS.
Yet, as evidenced by Graf et al, in “studies focusing on distress, anxiety, and depression symptoms… among patients with HCC/CHC… [p]atients suffering from hepatobiliary cancers often experience considerable psychological burden.  A quarter of patients suffer from depressive symptoms, anxiety is even more common among these patients with almost 40%” (Abstract).
And, as further evidenced by Cleveland Clinic, symptoms of FXS include learning disabilities, a low intelligent quotient (IQ), delayed development of nonverbal communication, problems with math and problems with language processing, as well as anxiety, depression, obsessive compulsive disorders, a long and narrow face, a large forehead, a large jaw, soft skin, large ears and crossed/lazy eyes, very flexible or double jointed fingers, flat feet, enlarged testicles, a high arched palate, low muscle tone, attention deficit/hyperactivity disorder, social anxiety/shyness, flapping or biting their hands, poor eye contact, sensitivity to crowds/touch/sounds/foods/textures, difficulty picking up ‘social cues’, and so on.  
Accordingly, as evidenced by Graf et al and Cleveland Clinic, the patient suffering from HCC taught by Caraglia et al entails a patient exhibiting at least one symptom associated with ASD or FXS.
Based on all of the foregoing, claims 1-3 are anticipated.
Claim Objections
Claims 4-9 are objected to as depending from a rejected base claim.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611